Title: To Benjamin Franklin from Jean-Baptiste Luton Durival, 21 July 1782
From: Durival, Jean-Baptiste Luton
To: Franklin, Benjamin


A Versailles le 21. Juillet 1782.
Si nous devons, Monsieur, avoir l’honneur de vous voir après demain mardy, je vous prie de ne pas oublier d’apporter votre cachet, pour être apposé sur la convention signée le 16. du courant entre vous et M. le Cte. de Vergennes; Si au contraire vous ne deviez pas venir ici, je vous prierois en ce cas de vouloir bien m’adresser par une occasion sure le cachet que je vous renverrois par la même voye.
J’ai l’honneur d’être avec un très parfait et sincere attachement, Monsieur, Votre très humble et très obéissant serviteur
Durival
M. franklin.
 
Notation: Durival 21. Juillet 1782
